United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1627
                                    ___________

Michael Andrew Schlegel,                 *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Rachel Paulose,                          *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: August 4, 2009
                                 Filed: August 6, 2009
                                  ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Michael Schlegel challenges the district court’s1 dismissal of his petition for a
writ of mandamus. We affirm. See 8th Cir. R. 47B.
                      ______________________________




      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.